Citation Nr: 0217223	
Decision Date: 11/27/02    Archive Date: 12/04/02	

DOCKET NO.  96-16 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder, to include major depression and post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from August 1984 to 
March 1987 and from March 1994 to February 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
service connection for a psychiatric disorder.  The veteran 
and his mother testified at a hearing held at the RO in 
August 1996 in connection with the veteran's appeal from 
this determination.  In March 1999 the Board remanded the 
case to the RO for additional evidentiary development and 
adjudication.  Following completion of actions requested by 
the Board, the RO confirmed and continued its prior denial 
and returned the record to the Board for further review on 
appeal.  

It should be noted that VA previously imposed a temporary 
stay on adjudication of claims for compensation based on 
alcohol abuse until final review was completed by the United 
States Court of Appeals for the Federal Circuit with respect 
to its decision issued on February 2, 2001, in Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  See Chairman's 
Memorandum 01-01-13 (June 25, 2001).  As the petitions for 
rehearing in Allen have since been denied by the Federal 
Circuit, see Allen v. Principi, 268 F.3d 1340 (Fed. Cir. 
2001) (en banc order), and the Department of Justice has 
declined to pursue any further appeal, the VA-wide stay has 
been lifted effective March 21, 2002.  See Chairman's 
Memorandum 01-02-02 (Mar. 21, 2002).  

The veteran now resides within the jurisdiction of the 
Manchester, New Hampshire RO.




FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable decision of 
this appeal has been obtained.

2.  An acquired psychiatric disorder is not shown to have 
been manifest during the veteran's first period of active 
military service.  

3.  An acquired psychiatric disorder, including depression, 
separate and apart from alcohol abuse, is not shown to have 
been manifest during the veteran's second period of active 
military service.  

4.  To the extent that the veteran may currently have an 
acquired psychiatric disorder separate and apart from 
chronic alcohol abuse, such disorder was not manifest until 
long after separation from the veteran's second period of 
active military service and is not related thereto.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including major depression 
and post-traumatic stress disorder, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.301(c)(2) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the Veterans Claims Assistance Act of 
2000 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rules implementing the VCAA were published on 
August 29, 2001, at 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations apply to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date, with the exception of the amendments 
to 38 C.F.R. § 3.156(a) relating to the definition of new 
and material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

In the present case, the veteran has been furnished a 
statement of the case and a supplemental statement of the 
case which provided notice of the laws and regulations 
applicable to his appeal and of the evidentiary deficiencies 
that resulted in the denial of his service connection claim.  
Also, the Board's March 1999 remand contained additional 
information regarding the need for further evidence to 
support the claim.  The case is subject to further 
notification requirements which were set forth in the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Quartuccio v. Principi, 6 Vet. 
App. 183 (2002), which specifies that a claimant must be 
given notice of the evidence and information necessary to 
substantiate his claim and be informed whether he or VA 
bears the burden of producing or obtaining such evidence.  

The record shows that the RO mailed the veteran a letter in 
December 2000 which requested specific and detailed 
information regarding traumatic events which the veteran 
claims to have occurred during service, and provided him 
with the proper form for authorizing the release of 
supporting information.  In an April 2001 letter, the RO 
specifically informed him of the requirements of the new 
law.  The veteran was advised that additional information 
was needed from him, including the name of the person, 
agency or company that had relevant records, the address of 
such person, agency or company, the approximate time frame 
covered by the records, and the condition for which the 
veteran was treated (in the case of medical records).  He 
was asked to provide any additional information or evidence 
that he wanted VA to try to obtain for him and to submit 
copies of any available service medical records or service 
personnel records for the period from 1984 to 1985 that he 
had in his possession.  In the aggregate, the VA 
documentation relating to the procurement of medical records 
has been sufficient to apprise the veteran of the evidence 
necessary to substantiate his claim and to satisfy the 
requirements of the VCAA and Quartuccio.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  

With respect to the duty to assist, the RO has obtained or 
attempted to obtain all medical records relevant to the 
claim.  The Board remanded the case in March 1999 for 
development of the evidence, including an attempt to obtain 
medical records from the veteran's first period of service 
as well as records relating to all medical providers who 
have examined or treated the veteran for psychiatric 
disability.  All VA hospital and outpatient treatment 
records have been obtained.  The veteran has been accorded a 
VA examination to obtain a medical opinion necessary to 
resolve medical issues arising in his claim.  The veteran 
has identified no additional evidence which would serve to 
support his claim, and the Board has not identified any from 
the record.  While it is regrettable that efforts to locate 
and obtain medical records from the first period of service 
were unsuccessful, it is clear that further attempts would 
be unsuccessful, given that the National Personnel Records 
Center has reported that the records could not be found and 
that there is no other source to which a potentially 
fruitful request might be made.  

Accordingly, the Board concludes that VA has made all 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim and that both the notice 
and duty to assist provisions of the VCAA have been 
satisfied.  

Legal criteria

Generally, service connection may be established for 
disability resulting from personal injury suffered or 
disease contracted during active duty or for aggravation of 
a preexisting injury suffered or disease contracted within 
the line of duty.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303(a) (2002).  Service connection may also be granted for 
any disability shown to be proximately due to or the result 
of (either caused or aggravated by) a service-connected 
disorder.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439, 448-49 (1995).  

Service connection is granted on the basis of aggravation 
where a disease or injury which preexisted service underwent 
an increase in disability during service unless the increase 
is due to the natural progress of the disease.  38 C.F.R. § 
3.306(a) (2002).  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  
It is the Secretary's burden to rebut the presumption of 
service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability before, during, and after 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2002); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  A "lasting 
worsening of the condition" is required to show aggravation.  
See Routen v. Brown, 10 Vet. App. 183, 189 (1997).  

A disorder may be shown to have preexisted service if it is 
noted at entrance into service or, for disorders not noted 
at entrance, where clear and unmistakable evidence rebuts a 
legal presumption of sound condition at the time of entrance 
into service.  38 C.F.R. § 3.304(b)(1) (2002); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1998); Crowe v. Brown, 7 Vet. 
App. 238, 245 (1995).  A veteran is generally presumed to 
have entered service in sound condition.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (2002).  The presumption 
of sound condition attaches only "where there has been an 
induction examination in which the later complaint of 
disability was not detected."  Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  

Effective for claims filed after October 31, 1990, the 
provisions of 38 U.S.C.A. 
§§ 1110 and 1131, prohibit the payment of compensation for 
any disability that is a result of a veteran's own abuse of 
alcohol or drugs (a "substance-abuse disability").  This 
conduct constitutes willful misconduct.  38 C.F.R. § 3.1(n); 
Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994); VAOPGCPREC 
2-97; VAOPGCPREC 2-98.

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action; it involves 
deliberate or intentional wrongdoing and must be the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n)(1),( 3) (2002); see Daniels v. Brown, 9 Vet. App. 
348, 350-51 (1996).  If intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered to be the result of the person's own 
willful misconduct.  See 38 C.F.R. §3.301(c)(2) (2002); 
Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994).  



Factual background  

Medical records from the veteran's first period of active 
military service are not available and attempts to obtain 
them have been unsuccessful.  

VA outpatient treatment records dated in 1993 and 1994, 
between the veteran's two periods of service, show that in 
December 1993 the veteran requested help with depression and 
that an impression of dysthymia was recorded.  When seen 
again in January 1994, he was evasive about whether his 
alcohol intake was a problem.  He was currently unemployed 
and dealing with problems caring for his father.  He had 
never had therapy in the past.  He was undecided and 
ambivalent about returning to the clinic.  He did not return 
for appointments scheduled for later that month and his case 
was closed.  

The veteran underwent an examination in November 1993 for 
purposes of reenlistment in service.  No complaints or 
findings of psychiatric abnormality were reported.  

Medical records from the second period of active service 
show that the veteran was admitted to a service department 
hospital in September 1994, upon return from leave, for 
shakiness and feeling ill due to continual drinking.  He had 
been on a binge for about 11 days.  While at home in 
Massachusetts, he had been hospitalized for detoxification.  
The veteran reported a history of binge drinking for the 
last 12 years, sometimes for several days at a time.  He did 
not drink on a regular basis, but when he did drink he did 
so to excess and usually to intoxication.  It was reported 
that he had not held regular civilian employment.  During 
hospitalization, the veteran was treated for alcoholism, 
including daily group therapy and nightly Alcoholics 
Anonymous meetings.  He was transferred to another facility 
in October 1994.  The Axis I diagnosis was alcohol 
dependence in remission.  

On further examination following the transfer, it was felt 
that the veteran had symptoms of depression, and medication 
for depression was prescribed.  He remained depressed and 
unable to exhibit appropriate affect or social interaction.  
There was some improvement after a change of medication.  
The veteran was discharged in November 1994, at which time 
he was considered to have reached maximum benefit of 
inpatient hospitalization.  The Axis I diagnoses were major 
depression, mild, in partial remission, and alcohol 
dependence, in remission.  

The veteran was readmitted to the hospital in January 1995 
through the emergency room following an alcoholic binge that 
had lasted for several days.  He reported that after 
discharge from the alcohol rehabilitation unit in November 
1984, he had maintained abstinence for approximately one 
month but then began to drink again because of work-related 
stress stemming from the fact that his unit was proceeding 
with an administrative separation based on his performance.  
During the hospitalization, he was detoxified and 
stabilized.  He was discharged later in January 1995 with 
Axis I diagnoses of alcohol dependence in remission, alcohol 
detoxification without perceptual disturbance, and alcohol-
induced depression, partial remission, provisional.  

After service, the veteran was admitted to a VA hospital in 
March 1995 requesting detoxification.  He had been abstinent 
for a month but felt depressed over the loss of his Army 
service.  The Axis I diagnoses were alcohol dependence, 
social phobia and dysthymia versus substance-induced 
depression.  He was hospitalized on several subsequent 
occasions in 1995 and 1996 for treatment of alcohol 
dependence and dysthymia.  

In September 1996, the veteran underwent a VA compensation 
examination by a board of two psychiatrists.  The panel 
concluded that his depression had started during his last 
tour of duty in 1994 and 1995.  It was the opinion of the 
examiners that the current Axis I diagnosis was major 
depression and alcohol dependence in remission, and that the 
alcohol dependence in remission was secondary to the major 
depression.  

In August 1997 the veteran underwent a psychological 
evaluation by a licensed psychologist, H. P. Golub, Ph.D.  
When asked what had been the worst thing that had ever 
occurred to him, he responded that it was "joining the 
Army."  He described incidents that had occurred in 1985 in 
which he had been traumatized.  One involved having been 
pulled out of his bed and thrown outside in extreme cold and 
left there.  The other involved dangerous gun play by fellow 
soldiers.  The diagnostic impressions on Axis I were schizo-
affective disorder, panic disorder with agoraphobia, 
episodic alcohol dependence, and rule out post-traumatic 
stress disorder.  The Axis II diagnosis was dependent 
personality.  

In a March 1999 statement, the veteran's treating VA 
physician stated that the veteran had reported that his "out 
of control" drinking had begun during his first tour of duty 
and that between the two duty periods he had been able to 
perform only low stress jobs that involved little 
interaction with others.  The physician's working diagnosis 
remained (1) social phobia, (2) alcohol dependence, and (3) 
avoidant personality disorder.  

A statement was received in April 1999 from T. E. Nicolosi, 
M. A., who had treated the veteran since 1998.  The Axis I 
diagnoses were major depressive disorder, PTSD, obsessive-
compulsive disorder, bulimia nervosa and alcohol dependence.  
The Axis II diagnoses were schizoid and borderline 
personality disorders.  

In a letter received in April 1999, the veteran's mother 
related that upon returning from service, the veteran was 
not the same as when he had left.  He did not trust anyone 
and showed evidence of a personality change.  

In a May 1999 statement, M. M. Shaw, Ph.D., a mental health 
practitioner, stated that the veteran had admitted that 
alcohol had been somewhat of a problem before service but 
had been exacerbated by the traumatic incidents in service.  
In a clarifying statement later that month, he related that 
the veteran did not believe that alcohol had been "somewhat 
of a problem" but that, while he did drink alcohol, the 
veteran had no problems or symptoms of alcohol before 
entering service.  

The veteran was hospitalized at a VA hospital in January 
1998 and January 1999 for alcohol intoxication/dependence, 
dysthymia and a personality disorder.  

A large quantity of medical evidence was received from the 
Social Security Administration in May 2001.  Included were 
records of hospitalizations at the Baldpate Hospital in June 
1998, September 1999 and February and March 1999.  The 
diagnoses included alcohol dependence, recurrent major 
depression, bulimia nervosa, and obsessive-compulsive 
disorder.  Records from the Cape Ann Adult Treatment Center 
dated in 1999 are of record.  

The veteran underwent a VA examination in March 2001 
pursuant to the Board remand.  The Axis I diagnoses were 
alcohol dependence, in early partial remission, six months; 
and dysthymic disorder.  The Axis II diagnoses were 
personality disorder, not otherwise specified, with paranoid 
and avoidant features.  The examiner commented that it was 
evident that the veteran's problems were most likely present 
before he entered military service but that, "in this 
examiner's opinion, this one hazing incident where an 
initiation rite [being thrown out into the cold] exacerbated 
his psychiatric problems of the personality disorder and the 
dysthymic disorder which resulted in him using alcohol as a 
way to ease the pain."  The examiner also found that "it is 
at least as likely as not that any or all of his [the 
veteran's] current psychiatric disorders were permanently 
increased during his first period of military service."  In 
a supplemental report dated in May 2002, the examiner stated 
that the veteran's drinking had preexisted the veteran's 
first period of service and had been exacerbated by such 
service.  He expressed a further opinion that the dysthymic 
disorder was secondary to alcohol abuse.  

Discussion 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail in a claim of 
service connection on the merits, there must be 
(1) medical evidence of a current disability, see Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The first of the three requirements is satisfied by the fact 
that an acquired psychiatric disorder variously described as 
dysthymia or major depression is well documented in 
postservice medical records.  However, the clinical picture 
is complicated by the fact that the veteran also has a 
personality disorder and a long history of chronic alcohol 
abuse.  A personality disorder is not considered to be a 
disability within the meaning of the law governing VA 
benefits, and disability resulting from alcohol abuse is 
generally considered to be due to willful misconduct.  38 
C.F.R. §3.301(c)(2) (2002).  

With respect to alcohol, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held in Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), that 
38 U.S.C.A. § 1110 permits a veteran to receive compensation 
for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, a service-connected 
disability.  In other words, § 1110 does not preclude 
compensation for alcohol or drug abuse disability secondary 
to a service-connected disability.  Rather, the statute 
precludes compensation only for (a) primary alcohol abuse 
disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  The Federal Circuit defined "primary" as meaning an 
alcohol abuse disability arising from voluntary and willful 
drinking to excess.  See also VAOPGCPREC 2-98 and 7-99.  

In considering the claim under elements 2 and 3, the rules 
set forth in Allen require consideration of both when the 
veteran's acquired depressive disorder and alcoholism became 
manifest and the relationship between them, that is, which 
caused which.  In resolving these questions, it is 
unfortunate that the service medical records from the first 
of the veteran's two periods of active military service are 
unavailable.  The Court has held that when crucial 
Government-held evidence such as service medical records is 
destroyed or otherwise unavailable, the Government has a 
heightened duty to assist and to resolve reasonable doubt in 
the claimant's favor.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991);  see also Moore v. Derwinski, 1 Vet. App. 401 
(1991).  

The veteran dates the onset of his psychiatric problems to 
traumatic incidents which he claims occurred during the 
first period of service, primarily a hazing incident in 
which he was thrown out of the barracks into the cold.  In 
the absence of service medical records, there is no 
verification of the occurrence of this incident.  Since the 
veteran is not a combat veteran, he is not entitled to have 
his accounts reviewed under the relaxed evidentiary standard 
provided to combat veterans under 38 U.S.C.A. § 1154, which 
permits acceptance of satisfactory lay or other evidence of 
injury consistent with the circumstances, conditions, or 
hardships of such service notwithstanding the absence of any 
official records thereof.  See Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  Consequently, the veteran's testimony 
regarding the alleged incidents and any medical opinion 
based upon his unsubstantiated accounts do not constitute 
competent evidence to support his claim.  

The VA outpatient treatment records documenting the 
existence of depression and alcohol abuse in 1996 and 1997 
during the interval between the two periods of active 
service provide information that is sufficient to rebut the 
statutory presumption that the veteran was in sound 
condition when he entered the second period of service.  
Records from the second period of service show extended 
periods of hospitalization for treatment primarily of severe 
chronic alcohol abuse.  While the hospitalization records 
refer to major depression, the only medical opinion recorded 
in service regarding the etiological relationship between 
alcoholism and depression is found in the final report of 
the hospitalization of January 1995, when the depression was 
characterized as alcohol-induced.  This opinion must be 
regarded as probative since it was offered by physicians who 
had the benefit of records relating to the veteran's entire 
medical history during service.  Regardless of whether it 
may have increased in severity during service, the 
depression documented in this period of service must be 
deemed to have been a disability that proximately resulted 
from alcoholism; the granting of service connection is 
precluded under Allen.  

The post service medical record contains a number of 
opinions regarding the presence or absence of a nexus 
between post service psychiatric disability and service.  
They are not entirely consistent with one another, and their 
probative value as evidence to support or reject the service 
connection claim must be individually considered.  The Court 
has stated that in evaluating the probative value of medical 
evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert 
v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. 
Derwinski, 1 Vet. App 171 (1991).  The Court has 
consistently declined to adopt a rule that accords greater 
weight to the opinions of treating physicians.  Winsett v. 
West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 
169, 176 (1993).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri , Id.  

In an April 1999 statement, T. E. Nicolosi, M.A., lists, 
among other diagnoses, a diagnosis of PTSD which in her 
opinion appeared to be related to an incident in service in 
which the veteran was physically assaulted.  However, the 
record as a whole does not establish a diagnosis of chronic 
PTSD.  In addition, the incident upon which the diagnosis 
was based is undocumented in the record; for the reasons 
stated above, the veteran's lay statements regarding the 
alleged incident may not be accepted as proof of its 
occurrence.  The statement also lists diagnoses of 
obsessive-compulsive disorder and bulimia nervosa, but even 
if these diagnoses are accepted, neither disorder was 
documented until many years after service.  

Bulimia nervosa and alcohol dependence were also diagnosed 
by M. M. Shaw, Ph.D., who offered the opinion that the 
incident in service led to the appearance of PTSD.  This 
opinion must be rejected for the same reason.  In that 
context, there is also no basis for acceptance of his 
conclusion that increased use of alcohol and purging may be 
directly related to the veteran's attempts to deal with 
symptoms of PTSD.  

Also of record are VA medical opinions based on examinations 
performed in September and November 1996 and in March 2001.  
The panel of psychiatrists that prepared the two 1996 
reports concluded that the veteran's alcohol dependence was 
secondary to severe dysthymia, but the opinion appears to 
have been based in part on the incorrect factual premise 
that the veteran's depression started during his second tour 
of service.  The November 1996 report implied that this was 
also the opinion of military examiners.  Such conclusion 
conflicts with the clearly stated opinion of military 
physicians in the service medical records.  The in-service 
opinion that depression was alcohol-induced must be accorded 
greater credence since it was recorded contemporaneously 
with actual clinical observation of the veteran.  

The reports based on the March 2001 examination suggest that 
the hazing incident in service exacerbated preexisting 
problems from a personality disorder and dysthymic disorder 
and caused the veteran to use alcohol to ease the pain, and 
the examiner further posits that it is at least as likely 
that the current psychiatric disorders increased during the 
first period of service.  As explained above, however, there 
is no competent evidence of record on which to support any 
conclusions regarding the nature or clinical course of any 
psychiatric disorder that may have been present during the 
first period of service.  Furthermore, the second report 
based on that examination, dated in May 2002, is 
contradictory to the extent that it attributes the veteran's 
dysthymic disorder to alcohol abuse.  This latter conclusion 
has considerable probative value since it is consistent with 
the conclusion offered by service medical personnel.  

On the basis of all of the evidence of record, the Board 
finds that a primary psychiatric disorder, as distinguished 
from a disorder induced by alcohol abuse, is not shown by 
competent evidence to have been manifest during either of 
the veteran's two periods of active military service.  A 
preponderance of the evidence is therefore against the 
claim.  Where the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (Supp. 
2002).  


ORDER

Service connection for an acquired psychiatric disorder, 
including major depression and post-traumatic stress 
disorder, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2002).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

